In the Matter of a Member of the Bar of the Supreme Court of the State of Delaware: WILIAM C. BRADLEY, JR., Respondent.
No. 171, 2010, Board Case No. 2010-0030-B., 2010-0037-B
Supreme Court of Delaware.
Submitted: March 25, 2010.
Decided: April 7, 2010.
Before BERGER, JACOBS and RIDGLEY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 7th day of April 2010, the Court having received and considered a Stipulation of Disbarment by Consent, jointly submitted by the Office of Disciplinary Counsel and William C. Bradley, Jr., a member of the Bar of this Court ("Respondent"), pursuant to Rule 17(e) of the Delaware Lawyers' Rules of Disciplinary Procedure, and the Court having received and considered an Affidavit of Consent signed by Respondent consenting to the sanction of disbarment,
IT IS HEREBY ORDERED THAT William C. Bradley, Jr. is disbarred as a member of the Bar of this Court.